Citation Nr: 0944100	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  06-36 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
deviated septum.

2.  Entitlement to an initial compensable evaluation for 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran had active service from April 2000 to November 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Philadelphia, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's service-
connected deviated nasal septum is not manifested by nasal 
obstruction of either nostril.

2.  The evidence demonstrates that the Veteran has at worse 
level I hearing in the right ear and level II hearing in the 
left.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for deviated nasal septum have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.97, Diagnostic Code 6502 (2009).

2.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 
4.85, 4.86, Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

This appeal arises from disagreement with the initial 
evaluations following the grant of service connection.  The 
courts have held that once service connection is granted and 
the claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007). 

Nevertheless, the Board notes that the Veteran was provided 
with VCAA notification for his original claim of service 
connection in a January 2006 letter, with additional notice 
pertaining to claims for increased evaluations in the 
September 2006 Statement of the Case.  The September 2006 
Statement of the case provided notification regarding the 
degrees of disability and the establishment of effective 
dates.  These documents met the notification requirements of 
the VCAA as described by the Court in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) and Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The use of the post-decisional 
document, the Statement of the Case, is cured or rendered 
non-prejudicial by the subsequent readjudication as evidence 
by the Supplemental Statement of the Case of September 2008.

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  In this regard, the 
Veteran has been afforded VA examinations of his 
disabilities.  All identified records have been obtained.  
The Veteran has declined his right to a hearing.  As there is 
no indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that the duty to 
assist provisions of the VCAA have been met.  Under these 
circumstances, the Board finds that the Veteran is not 
prejudiced by the Board proceeding, at this juncture, with an 
appellate decision on the claims for an initial compensable 
rating for a deviated nasal septum and an initial compensable 
rating for hearing loss.

II.  Analysis

Increased Evaluations

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155. 
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the Veteran's disability is also considered.  
Consideration must be given to the ability of the Veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).

The Board notes that these issues involve the Veteran's 
dissatisfaction with the initial rating for his disabilities 
assigned following the grant of service connection.  The 
Court has found that there is a distinction between a 
Veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the Veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
Veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See also, Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

Deviated Septum

The Veteran contends that the current zero percent evaluation 
for his service-connected deviated septum is inadequate to 
reflect the impairment it produces. 

Entitlement to service connection for a deviated septum was 
established in the February 2006 rating decision.  A zero 
percent evaluation was assigned effective from November 2005.

The Veteran's deviated septum is rated under 38 C.F.R. § 
4.97, Diagnostic Code 6502.  Under this code, a maximum 
rating of 10 percent is assigned for traumatic nasal septum 
deviation with 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.  38 C.F.R. § 
4.97.  The Board notes that where the schedule does not 
provide a zero percent rating, a zero percent shall be 
assigned if the requirements for a compensable rating are not 
met.  See 38 C.F.R. § 4.31 (2009).

The record shows that the Veteran began experiencing 
difficulty breathing in October 2000 while on active duty.  
The examiner observed that the left nostril sounded occluded 
and the bridge of the nose deviated to the left.  The 
diagnosis was a deviated septum and the Veteran was told to 
seek further medical assistance if the breathing trouble 
worsened.  

The Veteran underwent a VA nose, sinus, larynx, and pharynx 
examination in January 2006.  On examination there was 
evidence of nasal congestion, purulent nasal discharge, 
septal deviation, and permanent hypertrophy of turbinates 
from bacterial rhinitis.  No nasal polyps were present and 
there was no nasal obstruction.  The diagnosis was a deviated 
septum to the left and allergic rhinitis.  

At the Veterans' August 2008 examination the Veteran stated 
that he had purulent discharge and daily headaches.  He also 
stated that he experienced constant difficulty breathing and 
that his deviated septum had gotten progressively worse since 
its initial onset and the previous VA examination.  

The VA examiner observed evidence of purulent discharge, 
crusting, and active sinus disease.  It was further noted 
that there was septal deviation due to trauma and that there 
was deformity of the nose.  There were no signs of nasal 
obstruction or of nasal polyps and there was no permanent 
hypertrophy of turbinates from bacterial rhinitis observed at 
this examination.  

The examiner also noted that there were significant effects 
on the Veteran's usual occupation, but was described as being 
difficulty breathing through his nose in his job as an 
accountant or student.  Also noted was that there was a mild 
effect on some usual daily activities and a moderate effect 
on exercise, sports, and recreation.

The Board finds that the evidence does not support an 
increased evaluation for the service-connected deviated 
septum.  The Veteran did not have nasal obstruction at either 
the January 2006 or the August 2008 VA examination.  
Therefore, the evidence is against a claim for an initial 
compensable evaluation for a deviated septum.  

Further review of the record reveals no complaints or 
findings which would suggest elements of disfigurement which 
might result in a compensable rating.  It is noted that the 
examiner reported "significant" occupational impairment, 
but this is not otherwise described.  The Veteran is noted to 
complain of some difficulty breathing through his nose, but 
it is not shown how this interferes with his ability to work 
as a student or as an accountant.  Moreover, it is noted that 
he has some sinusitis present but that pathology is not 
currently service connected.  As noted, there is no nasal 
obstruction shown nor are there other symptoms which warrant 
a compensable rating under any of the applicable rating 
codes.

Hearing Loss

The Veteran contends that the current zero percent evaluation 
for his service-connected hearing loss is inadequate to 
reflect the impairment it produces. 

Entitlement to service connection for a hearing loss was 
established in the February 2006 rating decision.  A zero 
percent evaluation was assigned effective from November 2005.

Under the regulation and rating codes for the evaluation of 
hearing loss, an examination for hearing impairment must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  Examinations are to be conducted 
without the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the pure tone threshold 
average, as contained in a series of tables within the 
regulations.  The pure tone threshold average is the sum of 
the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85.  In order to receive a 10 
percent evaluation or higher, the better ear must be at level 
III or higher, while at the same time the poorer ear must be 
at level IV or higher.  See 38 C.F.R. § 4.86, Table VII.

For special cases, when the pure tone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  When the pure tone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86.

The Veteran was afforded a VA audiology examination in 
January 2006.  The right ear had pure tone thresholds of 10, 
10, 35, and 45 decibels at 1000, 2000, 3000, and 4000 Hertz, 
respectively.  The left ear had pure tone thresholds of 10, 
40, 90, and 90 decibels at these same frequencies.  The 
average threshold for the right ear was 25 and for the left 
ear was 58.  The Veteran had 100 percent speech recognition 
in the right ear, and 92 percent in the left ear.  This 
translates to level I hearing for the right ear, and level II 
for the left ear which, when applied to 38 C.F.R. § 4.85, 
Table VII, equates to continuation of the zero percent 
evaluation.  

The Veteran underwent an additional VA audiology examination 
in August 2008.  The right ear had pure tone thresholds of 
15, 20, 55, and 65 decibels at 1000, 2000, 3000, and 4000 
Hertz, respectively.  The left ear had pure tone thresholds 
of 20, 55, 95, and 85 decibels at these same frequencies.  
The average threshold for the right ear was 39 and for the 
left ear was 64.  The Veteran had 98 percent speech 
recognition in the right ear, and 92 percent in the left ear.  
This translates to level I hearing for the right ear, and 
level II for the left ear which, when applied to 38 C.F.R. § 
4.85, Table VII, equates to continuation of the zero percent 
evaluation.  

Therefore, the Board must conclude that the evidence does not 
support entitlement to a compensable evaluation for the 
Veteran's bilateral hearing loss.  The criteria for a 10 
percent evaluation were not met on either the January 2006 or 
the August 2008 examinations.  At worse, he had level I 
hearing in his right ear and level II hearing in the left, 
which is still evaluated as zero percent disabling.  The 
Veteran also does not meet the criteria for exceptional 
hearing loss.  

The Board has considered the Veteran's contentions, but the 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the Rating Schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  It is clear that the only possible 
evaluation for the Veteran's hearing loss is zero percent.

The Veteran has reported difficulty in understanding 
conversation when there is background noise, and this would 
be consistent with the level of impairment shown.  It is not 
shown however that there is any employment impairment, nor is 
there a showing of significant impairment in his normal life 
circumstances such as to warrant a compensable rating.

Extraschedular Ratings

Review of the record with consideration to the assignment of 
extraschedular ratings shows no basis for referral for 
extraschedular consideration.  Appellant does not demonstrate 
or claim recurrent hospitalization or other impairment due to 
these disorders such as to render the application of the 
regular schedular provisions impractical.  As noted, while 
there was "significant" occupational impairment attributed 
to the nasal impairment, this was described only as 
difficulty breathing through the nose as a student or 
accountant.  It is not shown that there was shortness of 
breath or other impairment which would warrant extraschedular 
consideration.  See 38 C.F.R. § 3.321.


ORDER

Entitlement to an initial compensable evaluation for a 
deviated septum is denied.  

Entitlement to an initial compensable evaluation for hearing 
loss is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


